DETAILED ACTION
This is a final Office addressing applicant’s response 05 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5 7-9, 16, 21, 27-32 and 35-37 are pending and examined.
Claims 3, 6, 10-15, 17-20, 22-26, 33, 34, 38, 39 are cancelled.


Drawings
The drawings are objected to because the figures to not conform to patent practice as required under 37 CFR 1.04 and MPEP 608.02.  The drawings are renderings and not black and white line drawings, the drawings are not free from stray marks, and the drawings appear to be a cut-and-paste as a faint background appears with each image.  This is a repeat of the objection to the drawings in the Office action dated 14 October 2020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections/Claim Rejections - 35 USC § 112
Claim objections:
Claim 1 is objected to because of the following informalities: line 4 “said sound baffle” is singular where “one or more sound baffles” is initially claimed; line 4, “the inflatable chamber’s interior” lacks antecedent basis and “at least one inflatable chamber” is initially claimed which can be .  Appropriate correction is required.

Claim rejections – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16: “optionally” is indefinite as it is unclear if the language following it is intended to be part of the claim.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 16, 21, 27-32, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Pilaar (U.S. Patent 8,469,144).

Claim 1: Pilaar discloses a compressible sound attenuation core comprising: 
a. at least one inflatable chambers (20) comprising 
b. one or more sound baffles (Col. 3, line 30, says the surfaces may have baffles which would include the interior of the bladder; Col. 3, lines 30 and following disclose the bladder may have corrugated features such as baffles), wherein said sound baffle is an internal sound baffle within the inflatable chamber’s interior (as explained above, the disclosure notes the baffles may be on the surfaces of the bladder which would 
Claim 2: Pilaar discloses the compressible sound attenuation core of claim 1 further comprising: at least a first sheet of sound attenuation material (30) adhered to a first surface of the inflatable chamber (Col. 3, lines 60-65).  
Claim 4: Pilaar discloses the compressible sound attenuation core of claim 2, wherein the first surface of the inflatable chamber having attached thereto the at least first sheet of sound attenuation material is a predominant surface of the inflatable chamber (as shown generally in Fig. 1, the limitation is met).  
Claim 5: Pilaar discloses the compressible sound attenuation core of claim 2 further comprising: a supporting frame (e.g., Figs. 5 and 7 generally), wherein said frame has a channel (e.g., Fig. 5: 135) for receiving perimeter edges of the at least first sheet of sound attenuation material adhered to the first surface of the inflatable chamber (as shown and best understood).  
Claim 7: The compressible sound attenuation core of claim 1, wherein the one or more sound baffles provide an undulating exterior core surface (Col. 3, line 60 states the system may 
Claim 16: Pilaar discloses a sound attenuation panel comprising: 
a.) the compressible sound attenuation core of claim 1 (as shown); and 
b.) a frame (Figs. 5-7, generally) comprising: 
a.) two parallel longitudinal channels  (120; as shown in Fig. 5, the member has at least two parallel longitudinal channels); 
b.) a central longitudinal opening (between two members 130); 
c.) a longitudinal groove (150), where the longitudinal groove optionally has one or more notches (not required based on the term “optionally”); 
wherein the two parallel longitudinal channels are below the central longitudinal opening (as shown); and 
wherein the longitudinal groove is above the central longitudinal opening and opposite the two parallel longitudinal channels (as shown).  The limitations, “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2133.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Claim 21: Pilaar discloses a sound attenuation structure comprising a plurality of sound attenuation panels of claim 16 (as shown in Fig. 8).  
Claim 27: Pilaar discloses the compressible sound attenuation core of claim 2 comprising an at least second sheet of sound attenuation material (40) affixed to at least one of the first sound attenuation material or a second surface opposite the first surface of the inflatable chamber (as shown it is on the second surface of the chamber).  
Claim 28: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation material is identical to the first sheet of sound attenuation material (as disclosed they may both be Mass Loaded Vinyl).  
Claim 29: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation material is different from the first sheet of sound attenuation material (Col. 3, lines 65-67; Col. 4, line 10 notes the thickness of the layers may be varied).  
Claim 30: Pilaar discloses the compressible sound attenuation core of claim 27, wherein the second sheet of sound attenuation 
Claim 31: Pilaar discloses the compressible sound attenuation core of claim 29, wherein the second sheet of sound attenuation material is affixed to the second surface opposite the first surface of the inflatable chamber (as shown in Fig. 1).  
Claim 32: Pilaar discloses the compressible sound attenuation core of claim 2, wherein the sound attenuation material (SAM) is selected from the group consisting one or more of mass loaded vinyl (MLV), thermoplastic polyurethane (TPU), polyvinyl chloride (PVC), a lead- impregnated fabric, a lead-impregnated plastic, a metal-impregnated material, a flexible felt of various thickness, a flexible fabric, Terrastrand® fabric, fiberglass, quilted fiberglass absorbers, a flexible foam, a rigid foam, melamine foam and polyurethane foam (see Col. 3, lines 50-60).  
Claim 36:  Pilaar discloses the compressible sound attenuation core of claim 1, wherein the one or more sound baffles comprise a chamber filed with a gas, a liquid or a solid (under the broadest reasonable interpretation in light of applicant’s specification, the baffle as indicated above is a chamber, and as provided would necessarily contain a gas based on how it is disclosed in the prior art).  
. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar in view of Von Ballmoos (U.S. Patent 8,528,260).
Claim 8: Pilaar discloses the compressible sound attenuation core of claim 1, except wherein the one or more sound baffles provide substantially cuboidal, parallel opposite predominant surfaces of the inflatable chamber.  Von Ballmoos teaches a similar sound absorbing panel where the baffles as substantially the claimed shape (7; as best understood).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA   The examiner takes the position that the shape of the baffle would result in the claimed shape.
Claim 9: the obvious modification of the prior art provides the compressible sound attenuation core of claim 8, wherein the cuboidal parallel surfaces are predominant, barrier surfaces of the sound attenuation core.  The examiner takes the position that as no limitations provided to define what constitutes a “predominant, barrier” surface, the prior art meets the claimed limitation.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar.
Claim 35: the obvious modification of the prior art provides the compressible sound attenuation core of claim 1, except wherein the one or more sound baffles have a shape selected from cylindrical, concentric, rectangular, pyramidal, cuboidal and combinations thereof.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP .

Response to Arguments
The following addresses applicant’s response 05 April 2021.

Amendment to the Specification:
	Applicant’s amendment to the specification is entered.

Drawings:
	Applicants’ Figs. 1D and 2B are not entered as they are not properly labeled “Replacement Sheet”.  Further, these figures do not comply with the requirements set forth under 37 CFR 1.84.

Claim rejections – 35 USC 112(b):
	Applicant’s amendments overcome most of the rejections under this heading and the amendments made in light of those rejections are withdrawn.  See, however, a rejection remains due to the language “optionally”.

Claim rejections - 35 USC 102:
	Applicant’s remarks are noted but are respectfully not persuasive.  While noting the purpose of the baffles in the 
	The examiner, respectfully, disagrees with applicant as to the location of the bladder being only on the exterior surface of the bladder (response: page 10).  The language of the disclosure says the baffles may be on a “surface” of the bladder (Col. 3, line 60).  This language is not limiting to the exterior surface, and one having ordinary skill in the art can reasonable conclude that the interior of the surface could have these features.  Further the examiner takes the position that even though the function of the baffles may be different, they do have the ability to function in the manner as claimed, as no language it provided in the claims that differentiate the claims of the present invention with respect to the claims of the prior art of record.


Claim rejections - 35 USC 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649